DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities: please add “the” before “substrate structure”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,158,582. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of U.S. Patent No. 11,158,582 disclose all limitations of claims 2 and 13 of the instant application.

17/510,528
U.S. Patent No. 11,158,582
2. A semiconductor device, comprising:

a main substrate having a top side and a bottom side;
a first electronic component on the top side of the main substrate;

a second electronic component on the bottom side of the main substrate; and








an encapsulant structure comprising an encapsulant top portion on the top side of the main substrate and an encapsulant bottom portion on the bottom side of the main substrate;
wherein the encapsulant structure comprises an intermediary portion covering a sidewall of the main substrate.



13. A semiconductor device, comprising:


a main substrate having a first electronic component on a top side, and 
a second electronic component on a bottom side;
a substrate structure attached to the bottom side of the main substrate adjacent to the second electronic component; and




a molding compound on the top side of the main substrate contacting a side of the first electronic component, and on the bottom side of the main substrate contacting a side of the second electronic component and a lateral side of the substrate structure.
1. A method to manufacture a semiconductor device, comprising: 
providing a main substrate having a top side and a bottom side; 
providing a first electronic component on the top side of the main substrate; 

providing a second electronic component on the bottom side of the main substrate; providing a carrier having a substrate structure on a top side of the carrier, wherein the substrate structure comprises a dielectric structure and a conductive structure; 
attaching the substrate structure to the bottom side of the main substrate adjacent to the second electronic component; 
providing an encapsulant structure on the top side of the main substrate and on the bottom side of the main substrate in a single encapsulation operation, 

wherein the encapsulant structure contacts a lateral side of the dielectric structure of the substrate structure; and removing the carrier from the bottom side of the main substrate.

6. A method to manufacture a semiconductor device, comprising: 

providing a main substrate having a first electronic component on a top side, and 
a second electronic component on a bottom side;
 providing a substrate structure attached to a carrier, wherein the substrate structure comprises a dielectric structure and a conductive structure; 
attaching the substrate structure to the bottom side of the main substrate adjacent to the second electronic component; 
providing a molding compound on the top side of the main substrate to contact a side of the first electronic component, and between the bottom side of the main substrate and the carrier to contact a side of the second electronic component and a lateral side of the dielectric structure of the substrate structure; and 
removing the carrier.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 2-7, 9, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basler et al. (U.S. Patent No. 9,837,288).
Regarding to claim 2, Basler teaches a semiconductor device, comprising:
a main substrate having a top side and a bottom side (Fig. 9, element 110; column 12, line 31);
a first electronic component on the top side of the main substrate (Fig. 9, element 130-2; column 12, line 2);
a second electronic component on the bottom side of the main substrate (Fig. 9, element 130-1; column 12, line 5); and
an encapsulant structure comprising an encapsulant top portion on the top side of the main substrate and an encapsulant bottom portion on the bottom side of the main substrate (Fig. 9, the mold material encloses the electric components 130-1, 130-2, and the substrate 110);
wherein the encapsulant structure comprises an intermediary portion covering a sidewall of the main substrate (Fig. 9, the mold material comprises an intermediary portion covering a sidewall of the main substrate 110).

    PNG
    media_image1.png
    918
    1563
    media_image1.png
    Greyscale

Regarding to claim 3, Basler teaches the encapsulant top portion and the encapsulant bottom portion have a same encapsulant material composition (Fig. 9, same encapsulant material composition).
Regarding to claim 4, Basler teaches the encapsulant top portion and the encapsulant bottom portion have a same encapsulant material filler concentration (Fig. 9, the encapsulant top portion and the encapsulant bottom have a same encapsulant material, therefore they have a same encapsulant material filler concentration).
Regarding to claim 5, Basler teaches the intermediary portion has a same material composition as the encapsulant top portion and the encapsulant bottom portion (Fig. 9, the intermediary portion, the encapsulant top portion, and the encapsulant bottom portion are same mold material).
Regarding to claim 6, Basler teaches the intermediary portion has a same encapsulant material filler concentration as the encapsulant top portion and the encapsulant bottom portion (Fig. 9, the intermediary portion, the encapsulant top portion, and the encapsulant bottom portion are same mold material, therefore they have same encapsulant material filler concentration).
Regarding to claim 7, Basler teaches the intermediary portion covers an additional sidewall of the main substrate (Fig. 9, please see annotations in the attached figure). 


    PNG
    media_image1.png
    918
    1563
    media_image1.png
    Greyscale


Regarding to claim 9, Basler teaches an internal interconnect coupled to the bottom side of the main substrate and an external interconnect exposed through the encapsulant bottom portion (Fig. 9, please see annotations in the attached figure).
Regarding to claim 13, Basler teaches a semiconductor device, comprising:
a main substrate having a first electronic component on a top side, and a second electronic component on a bottom side (Fig. 9, element 110; column 12, line 31, main substrate 110 having first electronic component 130-2 on a top side and second electronic component 130-1 on a bottom side);
a substrate structure attached to the bottom side of the main substrate adjacent to the second electronic component (Fig. 9, element 170); and
a molding compound on the top side of the main substrate contacting a side of the first electronic component, and on the bottom side of the main substrate contacting a side of the second electronic component and a lateral side of the substrate structure (Fig. 9, the mold material encloses the electric components 130-1, 130-2, and the substrate 110, the mold contacting a side of the first electronic component 130-2, a side of the second electronic component 130-1 and a lateral side of the substrate structure 110).
Regarding to claim 14, Basler teaches the molding compound on the top side of the main substrate and the molding compound on the bottom side of the main substrate have a same material composition (Fig. 9, same encapsulant material composition).
Regarding to claim 17, Basler teaches the molding compound on the top side of the main substrate and the molding compound on the bottom side of the main substrate have a same filler concentration (Fig. 9, the encapsulant top portion and the encapsulant bottom have a same encapsulant material, therefore they have a same encapsulant material filler concentration).
Regarding to claim 18, Basler teaches the internal interconnect and the external interconnect comprise solder bodies (Fig. 9, please see annotations in the attached figure).


    PNG
    media_image2.png
    905
    1578
    media_image2.png
    Greyscale


Regarding to claim 20, Basler teaches part of the molding compound on the bottom side of the main substrate extends between the main substrate and the substrate structure (Fig. 9).
Claims 2-6 and 8-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Patent No. 10,636,765).
Regarding to claim 2, Yang teaches a semiconductor device, comprising:
a main substrate having a top side and a bottom side (Fig. 3g, element 170);
a first electronic component on the top side of the main substrate (Fig. 3g, element 124a);
a second electronic component on the bottom side of the main substrate (Fig. 9, element 184a); and
an encapsulant structure comprising an encapsulant top portion on the top side of the main substrate and an encapsulant bottom portion on the bottom side of the main substrate (Fig. 3g, the mold material 210 encloses the electric components);
wherein the encapsulant structure comprises an intermediary portion covering a sidewall of the main substrate (Fig. 3g, the mold material 210 comprises an intermediary portion covering a sidewall of the main substrate).
Regarding to claim 3, Yang teaches the encapsulant top portion and the encapsulant bottom portion have a same encapsulant material composition (Fig. 3g, same encapsulant material composition).
Regarding to claim 4, Yang teaches the encapsulant top portion and the encapsulant bottom portion have a same encapsulant material filler concentration (Fig. 3g, the encapsulant top portion and the encapsulant bottom have a same encapsulant material, therefore they have a same encapsulant material filler concentration).
Regarding to claim 5, Yang teaches the intermediary portion has a same material composition as the encapsulant top portion and the encapsulant bottom portion (Fig. 3g, the intermediary portion, the encapsulant top portion, and the encapsulant bottom portion are same mold material).
Regarding to claim 6, Yang teaches the intermediary portion has a same encapsulant material filler concentration as the encapsulant top portion and the encapsulant bottom portion (Fig. 3g, the intermediary portion, the encapsulant top portion, and the encapsulant bottom portion are same mold material, therefore they have same encapsulant material filler concentration).
Regarding to claim 8, Yang teaches a substrate structure comprising a dielectric structure and a conductive structure attached to the bottom side of the main substrate adjacent to the second electronic component (Fig. 3g, dielectric structure 172 and conductive structure 186 attached to the bottom side of the main substrate adjacent to the second electronic component).
Regarding to claim 9, Yang teaches an internal interconnect coupled to the bottom side of the main substrate; and an external interconnect exposed through the encapsulant bottom (Fig. 3g, the upper portion of lower portion of element 186).
Regarding to claim 10, Yang teaches the internal interconnect and the external interconnect comprise solder bodies (Fig. 3g, solder bump).
Regarding to claim 11, Yang teaches a via in the encapsulant bottom portion (Fig. 3g, the via enclosing conductor 186).
Regarding to claim 12, Yang teaches the main substrate comprises a redistribution layer (RDL) substrate (Fig. 3g. column 5, lines 26-33).
Regarding to claim 13, Yang teaches a semiconductor device, comprising:
a main substrate having a first electronic component on a top side, and a second electronic component on a bottom side (Fig. 3g, main substrate 170 having first electronic component 124-a on a top side and second electronic component 184a on a bottom side);
a substrate structure attached to the bottom side of the main substrate adjacent to the second electronic component (Fig. 3g, element 186); and
a molding compound on the top side of the main substrate contacting a side of the first electronic component, and on the bottom side of the main substrate contacting a side of the second electronic component and a lateral side of the substrate structure (Fig. 3g; column 5, lines 26-35; column 7, lines 35-37 the mold material encloses the electric components and the substrate, the mold contacting a side of the first electronic component 124a, a side of the second electronic component 184a and a lateral side of the substrate structure, at portion 180).
Regarding to claim 14, Yang teaches the molding compound on the top side of the main substrate and the molding compound on the bottom side of the main substrate have a same material composition (Fig. 3g, same encapsulant material composition).
Regarding to claim 15, Yang teaches the molding compound on the top side of the main substrate and the molding compound on the bottom side of the main substrate have a same filler concentration (Fig. 3g, the encapsulant top portion and the encapsulant bottom have a same encapsulant material, therefore they have a same encapsulant material filler concentration).
Regarding to claim 16, Yang teaches substrate structure comprises a dielectric structure and a conductive structure (Fig. 3g, substrate structure comprises dielectric structure 172 and conductive structure 174).
Regarding to claim 17, Yang teaches the substrate structure comprises an internal interconnect coupled to the bottom side of the main substrate; and an external interconnect exposed through the molding compound on the bottom side of the main substrate (Fig. 3g, the upper portion of lower portion of element 186).
Regarding to claim 18, Yang teaches the internal interconnect and the external interconnect comprise solder bodies (Fig. 3g, solder bump).
Regarding to claim 19, Yang teaches the substrate structure comprises a via (Fig. 3g, the via enclosing conductor 186).
Regarding to claim 20, Yang teaches part of the molding compound on the bottom side of the main substrate extends between the main substrate and the substrate structure (Fig. 3g, part of the molding compound 210 on the bottom side of the main substrate extends between the main substrate 170 and the substrate structure 186).
Regarding to claim 21, Yang teaches the main substrate comprises a redistribution layer (RDL) substrate (Fig. 3g. column 5, lines 26-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828